Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2014

                                      No. 04-13-00558-CV

                             BRUINGTON ENGINEERING, LTD.,
                                       Appellant

                                                v.

                                 PEDERNAL ENERGY, LLC,
                                        Appellee

                    From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 7,767
                            Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice


       On September 19, 2014, Appellee Pedernal Energy, LLC filed a motion for rehearing and
a motion for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7. The court requests
Appellant Bruington Engineering file a response to the motion. See id. R. 49.2. If Appellant
Bruington Engineering chooses to file a response, any such response must be filed not later than
November 7, 2014.

           It is so ORDERED on October 8, 2014.

                                                     PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court